           Case 7:19-cr-00128-KMK Document 47 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 14cr552
 19cr645                                                 NOTICE OF TELECONFERENCE
 20cr448                                                       INFORMATION
 19cr128




KENNETH M. KARAS, United States District Judge:

       For the week of September 21, 2020, the Court will hold certain criminal proceedings by

telephone. To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:    September 18, 2020
           White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
